Citation Nr: 1524763	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to September 1984, from May 1985 to March 1988, and from September 1988 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceedings is in the record.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his currently diagnosed Hepatitis C is related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for Hepatitis C.  He was first diagnosed with the disease in July 2009.  He denied having any liver problems prior to active military service.  The Veteran maintained in his November 2014 Board hearing testimony that he shared shaving equipment while on active duty service in a forward support battalion, and he received air gun injected immunizations.  

The Veteran's service treatment records reflect that he complained of fatigue and decreased energy on a number of occasions.  In service treatment records dated in October 1990, the Veteran complained of experiencing decreased energy and getting tired very easily.  In a treatment record dated October 13, 1994, the Veteran complained of fatigue and exhaustion.  On November 21, 1994, the Veteran complained of light-headedness, palpitations, and feeling "tired all the time."  The Veteran also stated that he was reducing his use of cigarettes.  The examiner assessed the Veteran with fatigue and palpitations, and stated that the etiology of the above conditions were uncertain.  On December 21, 1994, the Veteran again was assessed with fatigue, and the examiner noted on the treatment record that the etiology was unknown.

The Veteran's service treatment records also indicate that on three occasions, he had abnormally high liver function test readings, namely, ALT SGPT readings.  A February 2, 1992 test result showed a reading of 55 (normal ranges are 0 to 33).  On March 18, 1993, the Veteran had a reading of 47.  And on September 9, 1993, the Veteran had a reading of 38.

In April 2012, the Veteran was afforded a VA examination where he was diagnosed with Hepatitis C.  The examiner provided a negative opinion on the relationship of the condition to service.  The examiner stated that although the Veteran was noted to have a mildly elevated SGPT (ALT) during active military service, there was minimal evidence that these abnormal liver test results were specifically caused by Hepatitis C.  The examiner further stated that the liver test abnormalities were asymptomatic during active military service.  However, he did not discuss in his opinion the Veteran's complaints in his service treatment records of fatigue and decreased energy, or the questions raised in his records about the etiology of these complaints of fatigue.

Given the medical complexity of the case, the Board requested from the Veterans Health Administration a review and opinion by a Hepatologist/infectious disease specialist.  In March 2015, the request was fulfilled and returned by Doctor R. C., a VA doctor who is an assistant section chief of the Division of Gastroenterology at the Michael E. Debakey VA Medical Center.

Dr. R. C. stated she reviewed in detail all the records available to her and in her opinion it was as likely as not that the Veteran's Hepatitis C was related to and/or coincident with his military service.  The doctor stated that her opinion was based on the documentation of no "high risk" Hepatitis C behavior (e.g., no tattoos, no history of blood transfusions, no intravenous drug use), the use of air gun vaccinations utilized on him during his military career, and the documentation on three separate visits that the Veteran had elevated liver function tests.  Dr. R. C. stated that the above facts alone resulted in her opinion that the Veteran's Hepatitis C may have been acquired during his military service.  In light of the abnormal liver tests without any other clearly defined diagnosis, Dr. R. C. stated that one would assume that Hepatitis C is the cause.  In addition, she stated that the use of air gun vaccinations (especially those used for multi-use inoculations) cannot be excluded as a potential etiology of infection.  Whether or not the Veteran used or shared shaving accessories was uncertain.  However, Dr. R. C. stated this fact was not needed to give an opinion in light of the abnormal liver tests.  Further, whether or not the Veteran had "symptoms" was also not necessary as the vast majority of patients with Hepatitis C have many years of nonspecific symptoms such as fatigue, nausea and abdominal discomfort before being diagnosed with Hepatitis C.  

Based on a review of the record as a whole, to include these competing medical opinions, the Board finds that the evidence of record for and against the Veteran's claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's currently diagnosed Hepatitis C with his active military service is established.  The Board will therefore resolve reasonable doubt in the Veteran's favor and grant service connection for Hepatitis C.


ORDER

Entitlement to service connection for Hepatitis C is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


